3. Illegal bird hunting in Malta (vote)
- Before the vote on Amendment 7:
Mr President, for purposes of clarification, I wish to add the words 'at the time' after the word 'Commission', so now Amendment 7 would read, 'notes that prior to the accession to the European Union, the Maltese Government stated that it had negotiated a derogation on spring hunting with the Commission; regrets that the despite the fact that other political forces and segments of civil society in Malta had challenged the Maltese Government's statements, the Commission at the time opted to remain silent on the subject, thus bringing about a potentially ambivalent situation'.
(Parliament rejected the oral amendment)
- Before the vote on Amendment 12:
Mr President, our group wanted to request a roll-call vote on amendment 12, but unfortunately we failed to do so in time. I therefore ask the House to allow a roll-call vote on amendment 12, even though we did not request it in time. I am sure that my colleague Monica Frassoni will not object.
(Laughter)
(Parliament adopted the motion)